SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant ¨ Filed by a Party other than the Registrantþ Check the appropriate box: ¨Preliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ¨Definitive Joint Proxy Statement þDefinitive Additional Materials ¨Soliciting Material Under Rule 14a-12 PIMCO Income Strategy Fund PIMCO Income Strategy Fund II (Name of Registrant as Specified in its Charter) Brigade Leveraged Capital Structures Fund Ltd. Brigade Capital Management, LLC (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required. ¨ Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ¨ Fee paid previously with preliminary materials: ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: On July 10, 2012, Brigade Capital Management, LLC gave a presentation to Institutional Shareholder Services (ISS). Slides for the presentation to ISS are attached hereto. PIMCO Income Strategy Fund PIMCO Income Strategy Fund II Proxy Contest for Preferred Shares Trustee July 10, 2012 Presentation to ISS Brigade Capital Management, LLC. PIMCO Funds q PIMCO Income Strategy Fund (PFL) and PIMCO Income Strategy Fund II (PFN) - (“Funds”) –Description: Seek high current income, consistent with capital preservation. –Fund Highlights: Ordinarily invests in a diversified portfolio of floating and/or fixed- rate debt instruments. –Flexibility: Has the flexibility to allocate assets in varying proportions among floating- and fixed-rate debt instruments, as well as among investment-grade and non-investment-grade securities; may choose to focus more heavily or exclusively on either asset class or rating quality at any time, based on assessments of relative values, market conditions and other factors. q Total Fund Assets (as of 3/31/2012) PFL PFN Common $268.6 million $571.8 million Preferred Total $347.5 million $732.8 million Source: www.Allianzinvestors.com 2 Brigade Capital Management, LLC (“Brigade”) q Brigade is an asset management firm specializing in high yield and distressed debt investing with over $9 billion of assets under management. qBrigade specializes in credit investing. It seeks long term growth of capital throughout market environments with a strong focus on capital preservation. q As of June 21, 2012, Brigade (together with its affiliates) beneficially owned 1,referred Shares (32.8%) and 1,referred Shares (25.1%), making it the second largest holder of Preferred Shares of each of the Funds. 3 Background qBrigade is seeking one seat, i.e. minority representation at PFL and PFN - both with seven-member boards. qThe nomination is for the Preferred Shares trustee only. The Preferred Shares class of holders are entitled to two seats on each of the boards of PFL and PFN. q The Timeline - Delay of the Annual Meeting –Nov. 12, 2010 - Funds disclose in their 2010 proxy statement that the next annual meeting is anticipated to be held in Dec. 2011. –July 14, 2011 - Brigade requests meeting with the Funds’ CEO to discuss concerns regarding Preferred Shares and to explore financing strategies. –Sept. 7, 2011 - Brigade meets with the CEO and members of the management team to discuss its views on alternative financing for ARPs and the Funds’ performance. –Sept. 21, 2011 - Brigade provides notice to the Funds of its intention to nominate Neal P. Goldman at the 2011 meeting. –Oct. 11, 2011 -Funds issue a press release stating that the 2011 annual meeting is being rescheduled to July 31, 2012, without any explanation for the 7-month delay. 4 Background (contd.) q Timeline (contd.): –Nov. 11 & 17, 2011 - Brigade sends letters to the Funds stating that the 19-month gap between annual meetings of shareholders violates the Funds' Bylaws and requests that the 7-month delay be reconsidered. –Nov. 22, 2011 - Funds respond that the July 31, 2012 meeting date was consistent with their Bylaws and provide no explanation for the 7-month delay. –February 29, 2012 - The Massachusetts Superior Court for the Commonwealth of Massachusetts finds in favor of Brigade; Funds obtain a stay pending appeal; appeal process is continuing. 5 Reason for Solicitation qNeither Fund has held a shareholder meeting since Dec. 2010. The Funds’ unexplained and unilateral delay tactics violate shareholder rights. Trial court found violation of Bylaws (case on appeal). qDespite attractive alternative sources of financing, neither PFL nor PFN have taken ANY steps to redeem the Preferred Shares. qFunds’ failure to redeem Preferred Shares is in stark contrast to ARP redemptions effected by other taxable closed end funds. (See Slides 8-12) qPFL’s 1-year and 5-year track records place them significantly below their peers. (Source: Bloomberg; See Slide 11) qPFN’s 1-year and 5-year track records place them toward the bottom quartile on performance relative to peers. (Source: Bloomberg; See Slide 12) 6 Reason for Solicitation (contd.) qPoor corporate governance - classified board and plurality voting with no director resignation policy. q The Funds stated in their definitive proxy statement that even if Brigade were to succeed, they may consider expanding the size of the board and adding the losing trustee back on the board. qIf elected, Brigade’s nominee will seek redemption of ARPs because we believe it is in the best interest of all shareholders. 7 Overall ARPs Redemptions Source: The Investor’s Guide to Closed-End Funds (June, 2012), Thomas J. Herzfeld Advisors, Inc. 8 Closed-End Fund ARPs Redemptions Source: The Investor’s Guide to Closed-End Funds (June, 2012), Thomas J. Herzfeld Advisors, Inc. 9 ARPs redemptions - Investment Advisor Source: The Investor’s Guide to Closed-End Funds (June, 2012), Thomas J. Herzfeld Advisors, Inc. q As of May 28, 2012, more than 85% of ARPs issued by taxable closed-end funds have been redeemed or are pending. q In comparison, only 43% of ARPs in funds managed by Allianz Global Investors have been redeemed, with NO redemptions of PFL and PFN. 10 Funds Performance - PFL Source: Bloomberg. Data as of 6/18/2012 11 Funds Performance - PFN q PFN’s 1-year and 5-year track records place them toward the bottom quartile on performance relative to peers. Source: Bloomberg. Data as of 6/18/2012 12 Funds Nominees qJames A. Jacobson: Mr. Jacobson served for more than 15 years as a senior executive at a New York Stock Exchange (the “NYSE”) specialist firm. He has also served on the NYSE Board of Directors, including terms as Vice Chair. As such, he provides significant expertise on matters relating to portfolio brokerage and trade execution. qAlan Rappaport: Mr. Rappoport has senior executive experience in the banking industry. He formerly served as Chairman and President of the private banking division of Bank of America and as Vice Chairman of U.S. Trust. He is currently the Vice Chairman of an investment banking firm. qNeither Mr. Jacobson nor Mr. Rapport have any portfolio management or fixed income investment experience. There is no evidence to suggest that they have advocated steps to provide liquidity to ARP investors. Moreover, both nominees lack public board experience, except that at the Funds.
